Citation Nr: 0614471	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for melanoma, to include on 
the basis of exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to July 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Reno, 
Nevada Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for melanoma, including as secondary to 
radiation exposure.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to ionizing radiation during 
service aboard the USS Merrick during the atmospheric nuclear 
testing of Operation DOMINIC I in 1962.

3.  The veteran's treating oncologist concluded that a 
malignant melanoma on the back diagnosed in 1996 probably 
developed as a result of radiation exposure during service.


CONCLUSION OF LAW

The veteran's melanoma was incurred as a result of exposure 
to ionizing radiation during service.  38 U.S.C.A. §§ 
1113(b), 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO has sent the veteran notices about the 
development of evidence necessary to support his claim for 
service connection.  It is not clear that the RO has sent the 
veteran notices that fulfill all or most of the notice 
requirements under the VCAA.  In the decision below, however, 
the Board is granting the claim for service connection for 
melanoma.  The Board finds that it is not in the interest of 
the veteran to delay the grant of benefits by remanding the 
case for the RO to provide the required notice.  The Board's 
favorable decision in this appeal makes it unnecessary for 
the VA to provide further assistance to the veteran with 
respect to his claim for service connection.  While VA has 
not provided the veteran notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal, the RO can 
address such defects in notification when the RO effectuates 
the grant of service connection.

Service Connection for Melanoma

The veteran was diagnosed with a melanoma on his back in 
1996.  He contends that the melanoma developed as a result of 
exposure to radiation during service.  He reports that during 
his service aboard a ship, his ship was in the area of 
nuclear weapons tests when nuclear bombs were exploded.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for a radiogenic disease may be established in 
four ways.  First, service connection is granted if a veteran 
had the disease in service or, in the case of malignant 
tumors manifested to a degree of 10 percent or more, within 
the first 


postservice year.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).  
Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of 21 types of cancer, it is 
presumed that the disease was incurred in service.  38 
U.S.C.A. §§ 1112(c), 1137 (West 2002); 38 C.F.R. § 3.309(d) 
(2005).  Third, if a veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the claim is 
referred to the Under Secretary for Benefits, who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311 (2005).  Fourth, inasmuch as 
statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease etiologically related to events, including 
radiation exposure, in service.  38 U.S.C.A. §§ 1113(b), 
1131, 1137; 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043-5 (Fed. Cir. 1994).

In this case, the veteran did not develop a malignant tumor 
in service or within the year following his service; so 
service connection for his melanoma is not warranted pursuant 
to the first provision set forth above.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

As to the second method of establishing service connection, 
if a veteran who participated in service in a radiation-risk 
activity subsequently develops a disease specifically listed 
in the regulation, the disease is presumed to be due to the 
inservice radiation-risk activity.  38 U.S.C.A. §§ 1112(c), 
1137; 38 C.F.R. § 3.309(d).  Radiation-risk activities 
include onsite participation in atmospheric nuclear tests.  
There is some disagreement as to the distance of the 
veteran's ship from the nuclear weapons tests he witnessed.  
The veteran reports that he witnessed signs of the bomb 
explosions.  VA has accepted that the veteran's service 
aboard the USS Merrick in the Pacific Ocean during testing 
dates in the 1962 constitutes participation in nuclear 
weapons tests, specifically Operation DOMINIC I.  The list of 
diseases specific to radiation-exposed veterans, and for 
which service connection 


may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), does not, however, include 
melanoma.  Thus, service connection is not authorized on a 
presumptive basis.  Id.  

As to the third method of establishing service connection, 
melanoma is a form of skin cancer, so it is a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311.  However, 
the regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  VA 
followed those procedures in this case.

The veteran contends that his participation in atmospheric 
nuclear weapons tests caused the development of his melanoma.  
VA sought from the United States Department of Defense an 
estimate of the radiation dose to which the veteran was 
exposed when he participated in Operation DOMINIC I.  In 
April 2002, the Defense Threat Reduction Agency (DTRA) 
estimated that the veteran had received a skin radiation dose 
of 0.0 rem gamma to his back.  

The RO provided the dose estimate and other pertinent 
information to the VA Chief Public Health and Environmental 
Hazards Officer.  In a January 2003 memorandum, that official 
noted the dose estimate in the veteran's case, and described 
scientific research that has been performed regarding the 
possibility of a relationship between radiation exposure and 
skin cancer.  The official concluded that it was unlikely 
that the veteran's skin cancer could be attributed to 
exposure to ionizing radiation in service.  In a February 
2003 rating decision, the RO denied service connection for 
melanoma.

In statements in support of his appeal of the RO's decision, 
the veteran disputed the DTRA finding that he had not been 
exposed to any radiation.  He stated that he had witnessed 
the explosion of the largest nuclear device ever detonated.  
He noted that he saw the blast of the explosion, felt a 
temperature increase, saw a shock wave move across the water, 
and felt a shock wave.  He also noted that he did not have 
any family history of melanoma, and that his oncologist has 
stated that it was quite possible that radiation exposure had 
caused his melanoma.

The veteran noted that his ship was not sent to witness the 
testing, but was passing through the area, and that radiation 
was not measured aboard his ship.  The veteran submitted 
quotations from an academic article regarding the DTRA's 
process for estimating the doses of radiation to which 
servicemembers were exposed.  The veteran stated that the 
article indicated that dose reconstructions revised to 
consider exposure from fallout would be likely to effect 
claims involving skin cancer.

In 2004, the RO asked the DTRA to review the veteran's 
history and prepare a revised radiation dose estimate.  In 
September 2004, the DTRA provided a description of the 
Operation DOMINIC I testing and the location of the USS 
Merrick during that testing.  The DTRA provided new 
estimates, as follows: external mean gamma does 0.0 rem, 
upper bound 0.0 rem, mean skin dose (back) beta plus gamma 
0.0 rem, upper bound 0.0 rem.

In December 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
disputed the original and revised DTRA estimates of his 
radiation dose.  He asserted that the second estimate was 
made using the same assumptions as the first.  He contended 
that the USS Merrick was somewhat closer to the nuclear bomb 
detonations than the DTRA stated it was.  He argued that the 
detonations were at a lower altitude than the DTRA assumed.  
He contended that he was exposed to more radiation from 
fallout than the DTRA found.

In March 2005, the Board remanded the case for further 
development.  The Board indicated that, in light of the 
revised DTRA dose estimate, the appropriate VA official 
should prepare a new opinion regarding the likelihood of a 
connection between the veteran's radiation exposure and his 
melanoma.

Later in March 2005, private oncologist A. W., M.D., 
indicated that he had treated the veteran since 1996 for a 
malignant melanoma on the back, and for follow-up screening.  
Dr. W. wrote that exposure to ionizing radiation was a known 
cause of malignant melanoma, and that delayed development of 
the melanoma following radiation exposure was usual.  Dr. W. 
stated his impression "to a reasonable degree of medical 
probability" that the diagnosis of melanoma could occur many 
years after exposure to radiation, and that the veteran's 
melanoma occurred due to exposure to ionizing radiation while 
his ship travelled through the Pacific test range.

In December 2005, the VA Compensation and Pension Service 
indicated that it was not necessary to provide a new VA 
opinion, as the second DTRA estimate had, like the first, 
shown all zeros for estimated radiation doses.

A VA official concluded, based on the extent of the veteran's 
exposure to ionizing radiation in service, that there was no 
reasonable possibility that the veteran's melanoma was 
incurred in service.  The veteran has presented evidence, 
including a medical opinion, that it is possible or likely 
that his melanoma developed as a result of radiation exposure 
during service.  Thus, there is evidence on both sides of the 
question of service connection for the veteran's melanoma 
based on the provisions of 38 C.F.R. § 3.311.

Under the fourth method of establishing service connection 
set forth above, benefits may be established based on medical 
evidence of a disease that is etiologically related to events 
in service.  In this case, the veteran's oncologist, Dr. W., 
explained that melanoma does develop from radiation exposure, 
and can develop many years after the exposure.  Dr. W. 
provided the opinion that it was reasonably probable that the 
veteran's melanoma developed as a result of his radiation 
exposure during shipboard service passing through the testing 
area.

There is disagreement between the conclusions of Dr. W. and 
the VA Chief Public Health and Environmental Hazards Officer.  
Dr. W. did not address the issue of the dose of radiation to 
which the veteran was exposed.  The DTRA estimate of no 
appreciable exposure forms a basis for the VA official's 
conclusion.  The veteran has cited research, including an 
academic study, to dispute the DTRA findings with respect to 
the extent of his exposure.  The veteran's arguments and the 
information he has submitted raise at least a little doubt 
with respect to the DTRA radiation dose estimates for the 
veteran.  Dr. W. is competent to provide a medical opinion 
regarding the likely etiology of the veteran's melanoma, and 
his explanations clarify the bases of his opinion and add to 
the probative weight of the opinion.  Overall, the evidence 
in favor of service connection for the veteran's melanoma on 
a direct basis, as incurred as a result of radiation exposure 
in service, is in approximate balance with the evidence 
against such a connection.  Resolving all reasonable doubt in 
the veteran's favor, the Board grants service connection for 
the veteran's melanoma.


ORDER

Entitlement to service connection for melanoma is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


